Citation Nr: 1413003	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-28 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for aid and attendance or housebound status.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1964 to April 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

A review of the Virtual VA paperless claims processing system reveals documents that are pertinent to the present appeal.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 


FINDING OF FACT

Entitlement to SMP based on the need for aid and attendance was granted by a July 2012 rating decision; therefore, there is no longer a case or issue in controversy.


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to SMP based on the need for aid and attendance or housebound status because the issue has been rendered moot.  38 U.S.C.A. §§ 1114(l), (s), 7104, 7105 (West 2002); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement in writing, a statement of the case, and a timely substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 21.200.

With respect to the present issue, the Veteran timely perfected his appeal in 2011.  Subsequent to certification of the case to the Board, the RO granted entitlement to SMP based on the need for aid and attendance in a July 2012 rating decision.  This action favorably resolved the issue in full.  The Veteran was notified of the decision in an August 2012 letter.  There has been no further communication of record either from the Veteran or his representative as to this issue.  

In this regard, as aid and attendance is a greater benefit than the housebound benefit, the question of entitlement to SMP on the basis of housebound benefits is rendered moot.  See 38 U.S.C.A. § 1114(l), (s).  Therefore, the Veteran's entire appeal for SMP is moot, as the benefit sought on appeal has already been granted and that issue is no longer in appellate status.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  Because there remains no case or controversy concerning whether the Veteran is entitled to the benefit sought, the appeal with respect to this issue is dismissed.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.; See also Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).


ORDER

The appeal with respect to the issue of special monthly pension based on the need for aid and attendance or housebound status is dismissed.



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


